Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting the defendant of the crime of violating section 1142-a of the Penal Law (prohibiting advertisements relating to certain diseases) unanimously affirmed. In our opinion (1) the evidence amply *739supports the determination of the court below, and (2) section 1142-a of the Penal Law is not offensive to any constitutional provision. (Vide People v. Sanger, 222 N. Y. 192; People v. Byrne, 99 Misc. 1, 4, 5; State v. Hollinshead, 77 Ore. 473, 477; 151 P. 710.) Present — 'Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.